
	

115 S3567 IS: No Internment Camps Act
U.S. Senate
2018-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3567
		IN THE SENATE OF THE UNITED STATES
		
			October 10, 2018
			Mr. Merkley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the use of funds for the operation or construction of internment camps, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the No Internment Camps Act.
 2.FindingsCongress finds the following: (1)The Federal Government has intentionally separated and detained families seeking asylum in the United States purportedly to deter other foreign nationals from coming to the United States in the future. Such method of deterrence is ineffective, contrary to human rights norms, and likely violates United States and international law.
 (2)On September 7, 2018, the Secretary of Homeland Security issued a proposed rule entitled Apprehension, Processing, Care, and Custody of Alien Minors and Unaccompanied Alien Children (83 Fed. Reg. 45486 (September 7, 2018)), that attempts to circumvent a 1997 court agreement commonly known as the Flores Settlement Agreement to undermine current legal protections for children and families and increase family detention.
 (3)Detaining families can have long-term consequences on children, such as— (A)difficulty regulating emotions, achieving developmental milestones, and forming healthy relationships;
 (B)increased rates of anxiety, depression, and post-traumatic stress disorder; and (C)heightened risks of suicide and self-harm.
 (4)When family units are placed in family detention facilities— (A)family members experience feelings of isolation and increased stress;
 (B)the ability of the parents to care for their children is compromised by the constraints of detention; and
 (C)the detention setting creates barriers to— (i)accessing counsel and legal services; and
 (ii)successfully obtaining relief from removal. (5)Nondetention-based practices, such as family case management and community-based programs, are effective and humane alternatives to family detention.
 3.DefinitionsIn this Act: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on the Judiciary and the Committee on Appropriations of the Senate; and (B)the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives.
 (2)Family residential centerThe term family residential center means a facility dedicated to detaining alien families. (3)FundThe term Fund means the Emergency Fund for Asylum Seekers established by section 5(a).
 (4)SecretaryThe term Secretary means the Secretary of Homeland Security. 4.Prohibition on use of funds for internment camps (a)In generalNotwithstanding any other provision of law, none of the amounts made available after the date of the enactment of this Act for any fiscal year may be obligated or expended to operate or construct a family residential center, whether directly operated by U.S. Immigration and Customs Enforcement or by another governmental or nongovernmental contractor.
			(b)Previously authorized expenditures
 (1)In generalBeginning 1 year after the date of the enactment of this Act, none of the amounts made available before such date of enactment for the purpose of operating or constructing a family residential center may be used for such purpose.
 (2)Prohibition on transferNone of the amounts made available before the date of the enactment of this Act may be reprogrammed or transferred for the purpose of operating or constructing a family residential center.
				(c)Alternatives to detention
 (1)Transfer of fundsAmounts obligated to operate a family residential center as of the date of the enactment of this Act shall be transferred to the Alternatives to Detention Account for the implementation of the Family Case Management Program and the development of additional community-based nondetention programs for alien families.
 (2)Nonprofit entity contracting partnerThe Secretary shall contract with a qualified nonprofit entity for the operation of the Family Case Management Program and other community-based nondetention programs for alien families.
 (3)Legal orientationTo facilitate participant compliance with legal requirements, a nondetention program under this subsection shall include a legal orientation for each participant in the program.
				(4)Case management training
 (A)In generalThe Secretary shall provide case management training for all personnel of a nondetention program under this subsection, including personnel of—
 (i)the Department of Homeland Security; and (ii)the nonprofit entity contracted under paragraph (2).
 (B)Best practicesThe training under subparagraph (A) shall be based on social welfare best practices. (d)Rule of constructionNothing in this Act may be construed to endorse the separation of alien families who enter the United States at or between ports of entry.
			5.Emergency Fund for Asylum Seekers
 (a)Establishment of emergency fundThere is established in the Treasury of the United States a fund to be known as the Emergency Fund for Asylum Seekers. (b)DeterminationThe Secretary may make a determination with respect to the number of alien families that have entered the United States for the purpose of seeking asylum during a fiscal year.
			(c)Availability and use
 (1)100 percent increaseIf the number of alien families determined by the Secretary under subsection (b) to have entered the United States for the purpose of seeking asylum during a fiscal year exceeds 100 percent of the number of alien families that entered the United States for such purpose during the preceding fiscal year, as of the end of the comparable month of the preceding fiscal year, $80,000,000 shall be made available from the Fund for the purpose of increasing the capacity of the Department of Homeland Security to process, transport, parole, and release such alien families, of which not less than $20,000,000 shall be made available for grants to 1 or more nonprofit entities that operate respite centers to assist such alien families with services and compliance with legal requirements.
 (2)200 percent increaseIf the number of alien families determined by the Secretary under subsection (b) to have entered the United States for the purpose of seeking asylum exceeds 200 percent of the number of alien families that entered the United States for such purpose, as of the end of the comparable month of the preceding fiscal year, an additional amount of $20,000,000 shall be made available from the Fund for the purpose of interviewing, processing, transporting, paroling, and releasing alien families, of which not less than $5,000,000 shall be made available for grants to 1 or more nonprofit entities that operate respite centers to assist such alien families with services and compliance with legal requirements.
 (d)NotificationNot later than 14 days after the date on which an amount under subsection (c) is made available, the Secretary shall notify the appropriate committees of Congress of such availability.
 (e)LimitationsNotwithstanding any other provision of law, amounts in the Fund shall not be— (1)reprogrammed or transferred for the purpose of operating or constructing a family residential center; or
 (2)made available for the purpose of detaining or separating alien families. (f)Authorization of appropriationsThere is authorized to be appropriated to the Fund $100,000,000 for each of fiscal years 2019 through 2024.
